POULIOT, J,
This cause is before the Court on plaintiff’s motion for a new trial after a jury had returned a verdict for the defendant.
This suit is brought to recover for the death of Thomas F. Walsh after a collision with an automobile operated by the defendant.
On May 22, 1927, the deceased was crossing Plainfield Street, in Providence, in the early evening. It was ■, dusk and automobile lights were on. The picture -that one gets from the evidence is of an elderly man crossing the street, with his head down and hurrying to reach the sidewalk.
It is clear that the operator of the automobile was well over on his right side of the road, was travelling at such a low rate of speed that he stopped his ' car in a distance of three feet, at the same time trying, by swerving to his right, to avoid colliding with the deceased who came into view about three feet away and walking straight ahead with his head down.
There certainly is no preponderance in favor of the plaintiff; on the contrary, a fair analysis of the evidence *314shows that the accident happened without fault on the part of the defendant and was caused solely by the deceased neglecting to take any precaution for his own safety.
For plaintiff: Peter W. McKiernan.
For defendant: William A. Gunning.